625 F.2d 330
UNITED STATES of America, Plaintiff-Appellee,v.HUMBOLDT FIR, INC., Defendant-Appellant.
No. 77-3594.
United States Court of Appeals, Ninth Circuit.
March 12, 1980.

1
Robert E. Phelan, Rothschild, Phelan & Montali, San Francisco, Cal., argued, for defendant-appellant.


2
Nancy B. Firestone, Atty., Dept. of Justice, Washington, D. C., for plaintiff-appellee.

ORDER

3
Appeal from the United States District Court for the Northern District of California.


4
Before BROWNING and KILKENNY, Circuit Judges, and EAST,* Senior District Judge.


5
We affirm on the grounds set forth in the opinion of the district court.  See In re Humboldt Fir, Inc., 426 F.Supp. 292 (N.D. Cal. 1977).



*
 Honorable William G. East, Senior Judge, United States District Court, District of Oregon, sitting by designation